The court will readily infer, within a wide range of circumstances, a confidential or fiduciary relation which imposes upon the party benefited the duty to make full disclosure and to exhibit extreme good faith. While in this case there is an alleged mother and son upon whom she largely depended for counsel and assistance in her affairs, she was, in my judgment, competent and informed of her interests and their value, and of the effect of her grant of the land to her son. There does not appear any deceit, misrepresentation, or withholding of information by her son. While I do not read the testimony as sufficient to establish anything more than the desire of a *Page 191 
mother to assure the acquisition by a favored son of the family residence, without disclosure; and, if the property had been owned by the mother, her preference would seem to be no ground to avoid the deed, nevertheless the fact that the mother held the property as tenant for life and in trust under her husband's will, with power to sell, rendered her not free, in the execution of her power, to indulge in her maternal preference, but bound to conserve the corpus of the trust, and, therefore, to obtain an adequate consideration for the land when sold. The testimony is sufficient to raise the question of the fairness and adequacy of the price at which the land was sold, and one of the cestuis quetrust protests. It seems to me that on this ground the deed must be set aside, and the parties restored to their relative rights as though no sale had been made.
In the result and in the opinion, except as here noted, I fully concur.